Title: To Thomas Jefferson from Edmond Charles Genet, 29 November 1793
From: Genet, Edmond Charles
To: Jefferson, Thomas



M.
New york. le 29. 9bre. 1793. l’an 2e. de la Repe. fse.

Il n’est point en mon pouvoir d’ordonner aux batiments françois qui ont reçu des lettres de marque dans les ports des Etats unis en vertu de nos traités en vertu de mes Instructions les plus precises de restituer les prises qu’ils ont été autorisés à faire sur nos énnemis; mais J’ai prescrit depuis longtems à tous nos Consuls de n’opposer et de ne laisser opposer aucune resistance à la force morale, de la Justice des Etats unis si elle croit pouvoir se mêler des affaires relatives aux prises, ou du gouvernement s’il persiste dans le systême contre le quel Je n’ai cessé de lui faire les représentations les plus fondées.
Il n’est pas en mon pouvoir non plus, Mr., de consentir à ce que les Indemnités que votre gouvernement propose de faire payer aux proprietaires des susdites prises soient au compte de la france premierement parceque l’on ne doit d’Indemnité que lorsque l’on a occasionné quelque dommage en faisant usage d’un droit que l’on n’avoit point tandis que nos traités et mes instructions me prouvent que nous étions pleinement autorisés à armer dans vos ports. Secondement parceque d’après notre Constitution comme d’après la votre l’éxécutif n’a point l’appropriation arbitraire des fonds de l’Etat et que le Conseil éxécutif de france et ses délégués ne pourroient consentir au remboursement des Indemnites en question que lorsque le Corps législatif auroit d’abord renoncé sous sa responsabilité vis à vis du peuple au droit que J’ai été éxpréssement chargé de maintenir et accordé ensuite les sommes répétées par nos énnemis et qui leur ont été promises par Mr. le Président.
